Citation Nr: 0944763	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  08-18 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment of, or reimbursement for, expenses 
associated with medical treatment received at Glens Falls 
Hospital from August 1, 2007, to August 4, 2007.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel




INTRODUCTION

The Veteran served on active duty from May 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision in December 2007 by the 
Department of Veterans Affairs (VA) Medical Center in 
Canandaigua, New York.  The VA Medical Center disallowed 
payment based on the fact that the claim was not filed within 
the 90 day filing period mandated by controlling law.


FINDING OF FACT

The Veteran failed to timely submit his claim for payment or 
reimbursement of private medical expenses; he received 
treatment at a private hospital, Glens Falls Hospital from 
August 1, 2007, to August 4, 2007, but filed his claim for 
payment or reimbursement November 19, 2007, more than 90 days 
after the date of treatment.


CONCLUSION OF LAW

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at Glens Falls 
Hospital from August 1, 2007, to August 4, 2007, is denied.  
38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
17.1000-17.1002, 17.1004 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

However, in the instant case, the facts are not in dispute.  
The outcome of this appeal hinges on the law, specifically 
the plain language of 38 C.F.R. § 17.1004.  Accordingly, VCAA 
notice is not required because no additional evidence could 
conceivably change the outcome of this case.  Because the law 
and not the evidence is dispositive in resolving such 
question, additional factual development would have no 
bearing on the ultimate outcome.  Accordingly, VCAA can have 
no effect on this appeal.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is 
no reasonable possibility that additional development will 
aid the Veteran]; see also Mason v. Principi, 16 Vet. App. 
129, 132 (2002) [VCAA not applicable "because the law as 
mandated by statute and not the evidence is dispositive of 
the claim"].

At any rate, the Veteran was provided with the notice 
required by the VCAA in December 2007, prior to the issuance 
of the statement of the case in April 2008.  The VA has also 
done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits.  Consequently, the 
duties to notify and assist have been met.

Legal Criteria

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.

Because the Veteran does not have a total disability and his 
treatment at Glens Falls Hospital was not for an adjudicated 
service-connected disability, a non-service connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability or for the purpose 
of ensuring entrance or continued participation in a 
vocational rehabilitation program under 38 U.S.C. Chapter 31, 
he is not eligible for benefits under 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1728 and 38 C.F.R. §§ 17.120, 17.47(i).

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may also be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177, 
113 Stat. 1556. The provisions of the Act became effective as 
of May 29, 2000.  To be eligible for reimbursement under this 
Act the Veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a Veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the Veteran could 
not have been safely transferred to a VA or other 
Federal facility (the medical emergency lasts only 
until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was 
furnished, the Veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the Veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the Veteran or provider against a 
third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the Veteran's liability to the 
provider.

(i) The Veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of Veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.

In addition, a claim must be filed within 90 days of the 
latest of the following: 1) July 19, 2001; 2) the date that 
the Veteran was discharged from the facility that furnished 
the emergency treatment; 3) the date of death, but only if 
the death occurred during the stay in the facility that 
included the provision of the emergency treatment; or 4) the 
date the Veteran finally exhausted, without success, action 
to obtain payment or reimbursement for the treatment from a 
third party.  See 38 C.F.R. § 17.1004 (2009).

The Board notes that the provisions of 38 U.S.C.A. § 1725 
reflect a legislative change in that statute, effective 
October 10, 2008.  Specifically, the change of interest is 
that the word "shall" in the first sentence, replaced the 
word "may."  This made the payment or reimbursement by VA of 
treatment non-discretionary, if the Veteran satisfied the 
requirements for such payment.  That is, under the version of 
§ 1725 in effect prior to October 10, 2008, payment of such 
medical expenses was not mandatory even if all conditions for 
the payment were met.  Under both versions, the conditions 
set out in the remainder of the statute must be met in order 
for VA to make payment or reimbursement.

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is 
defined as medical services furnished, in the judgment of the 
Secretary, (1) when Department or other Federal facilities 
are not feasibly available and an attempt to use them 
beforehand would not be reasonable; (2) when such services 
are rendered in a medical emergency of such nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health; and (3) until such time as the Veteran can be 
transferred safely to a Department facility.  38 U.S.C.A. § 
1725(f)(1)(B).

Also changed by the revision was how long emergency treatment 
continued, once the definition of "emergency treatment" was 
met.  Under the former version, treatment is considered 
emergent until the Veteran is transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer. Under the 
revised version, "emergency treatment" is continued until 
such time as the Veteran can be transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer; or (ii) such 
time as a Department facility or other Federal facility 
accepts such transfer if--(I) at the time the Veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other 
Federal facility agreed to accept such transfer; and (II) the 
non-Department facility in which such medical care or 
services was furnished made and documented reasonable 
attempts to transfer the Veteran to a Department facility or 
other Federal facility.

In this case, the threshold issue is whether the Veteran 
filed his claim in a timely manner.  Thus, although the 
Veteran has not been apprised of the revised version of § 
1725, the Board finds that there is no prejudice to the 
Veteran by this Board decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Further, the Board need not here determine whether § 1725 as 
revised effective October 10, 2008 is to be given retroactive 
effect.  Whether the version effective prior to October 10, 
2008 or the version effective since October 10, 2008 is 
applied, the result is the same; as the appeal must be 
denied.

Analysis

On July 31, 2007, while on a trip to visit friends, the 
Veteran sought emergency treatment at Glens Falls Hospital 
for pain and swelling and tightness below the right knee.  He 
had sought VA treatment a few days earlier for the same 
condition and was treated for bursitis.  He went to Glens 
Falls Hospital because the symptoms returned.  At Glens 
Falls, he was hospitalized for cellulitis and treated with 
intravenous antibiotics during the period from August 1, 
2007, through August 4, 2007.  The Veteran reported that he 
informed the Glens Falls Hospital that he had VA insurance 
and that this was his sole basis of medical care insurance.  
The facility reportedly contacted the VA Medical Center in 
Albany, was told there was no availability and to keep the 
Veteran there for treatment.  

The Veteran states he assumed his medical bills would be paid 
by VA until he received a call from the Glens Falls Hospital 
billing department informing him the bill had not been paid.  
The Veteran's claim, along with a copy of a bill from Glens 
Falls Hospital/Adirondack Medical Services, dated October 24, 
2007, was received at VA on November 19, 2007.  It was dated 
November 15, 2007.  He indicated that he expected to receive 
more bills concerning the incident, and he requested advice 
as to what actions needed to be taken for VA payment.  Since 
November 19, 2007, the Veteran has sent in additional 
itemized bills related to this incident of care.  

Thus, the Veteran is seeking payment or reimbursement of the 
expenses incurred at Glens Falls Hospital.  The Veteran's 
claim was adjudicated in December 2007 and denied on the 
basis that he did not file his claim in a timely manner 
(within 90 days).

On review, the Board finds that the Veteran is not entitled 
to payment or reimbursement of the medical expenses incurred 
at Glens Falls Hospital, Adirondack Medical Services, from 
August 1, 2007, to August 4, 2007.  Significantly, the record 
shows and the Veteran does not dispute that he did not file 
his claim for payment or reimbursement until November 19, 
2007, more than 90 days after his treatment.

According to his notice of disagreement dated in April 2008, 
the Veteran indicated that he did not receive an itemized 
bill until November 21, 2007, more than 90 days after 
treatment.  He indicates that upon receipt of an itemized 
bill, he sent it to the VAMC in Canandaigua.  Although 
certain bills may have been received by the Veteran after the 
90 day period, the bill mailed to the VA was dated in October 
2007.  The Veteran's claim based on the bill was received 
beyond the 90-day filing limit.

The Board is sympathetic to the Veteran's contentions, 
however, the Board cannot grant the Veteran's claim unless 
the facts of the case meet all the requirements under 38 
C.F.R. § 17.10001-8, including the filing requirements under 
38 C.F.R. § 17.1004.  As the Veteran's failed to meet the 
filing requirement under 38 C.F.R. § 17.1004(d), the Board 
must deny the claim.  Where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  For these reasons, the Board 
finds that the Veteran's claim is without legal merit.

To the extent that the Veteran suggests that VA had an 
obligation to inform him about his basic eligibility or 
ineligibility for reimbursement of private medical expenses, 
the remedy for breach of such obligation could not involve 
payment of benefits where statutory eligibility requirements 
for those benefits were not met.  See Harvey v. Brown, 6 Vet. 
App. 416, 424 (1994).


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at Glens 
Falls Hospital, billed as Adirondack Medical Services, from 
August 1, 2007, to August 4, 2007, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


